DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1-7, “a voice activity detector (VAD) circuit” is unclear. It is not clear how this “circuit” is connected.
Claim 1 recites “the microphones” in a separated source processor configured to analyze a plurality of channels from the microphones. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 recites “one or more of the microphones” in the VE value to indicate a likelihood of human speech received by one or more of the microphones … There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8, and 15 recites “the microphones” in the VE value includes adjusting the VE value based upon a delay between two of the microphones. There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 11 recites “one of the microphones” in based upon adjustment of a physical position of one of the microphones. There is insufficient antecedent basis for this limitation in the claim.
Claims 5, 12, and 18 recites “one of the microphones” in based upon a frequency response of one of the microphones. There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 13, and 19 recites “the microphones” in representing the frequency response of the microphones. There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 14, and 20 recites “the microphones” in characteristics representing a frequency response of the microphones. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukund et al. (US PGPUB #2020/0286500; hereinafter Mukund’500) in view of Mukund (US PGPUB #2012/0269332; hereinafter Mukund’332).

Regarding Claim 1, Mukund’500 discloses an apparatus (Figs. 1-6), comprising:
a plurality of interfaces (Mukund’500 Fig. 2: bluetooth interface 7) for communicatively coupling with a plurality of microphones (Mukund’500 ¶0076 discloses headset 1 comprises bluetooth interface 7 and microphones 5a-5e. ¶0078 discloses DSP 10 is configured to provide an enhanced voice signal with reduced noise components to the microcontroller 8 for transmission to the further device via the Bluetooth interface 7; Figs. 1-2);
a separated source processor (Mukund’500 ¶0053 discloses a voice candidate selection circuit selects one of the voice candidate signals as the voice signal and provides the voice signal to the BSS processor. ¶0079 discloses the operation of DSP 10 is based on Blind Source Separation [BSS]) configured to analyze a plurality of channels from the microphones (Mukund’500 ¶0079 discloses if N sources of audio streams are mixed and captured by N microphones then it is possible to separate the resulting mixtures into N original audio streams); and
a voice activity detector (VAD) circuit (Mukund’500 ¶0081 discloses the DSP 10 comprises a directivity pre-processor 13 with a voice activity detector [VAD] 14) configured to:
generate a voice estimate (VE) value (Mukund’500 ¶0054 discloses the selection circuit can be configured with any suitable selection criterium to select the voice signal from the voice candidate signals. In one example, a speech detector is provided to analyze each voice candidate signal and to provide a speech detection confidence score. The voice candidate signal that has received the highest or maximum confidence is selected as voice signal. ¶0059 discloses the VAD detects the human speech. ¶0081 discloses VAD 14 estimates the presence of human speech in the audio received at the microphones 5a-5e), the VE value to indicate a likelihood of human speech received by one or more of the microphones (Mukund’500 speech probability: Figs. 3 and 5); and
provide the VE value to the separated source processor (Mukund’500 Fig. 3: speech probability as input to filters 32A and 32B for speech and noise separation).
Mukund’500 may not explicitly disclose generate a voice estimate (VE) value, the VE value to indicate a likelihood of human speech received by one or more of the microphones, wherein generating the VE value includes adjusting the VE value based upon a delay between two of the microphones. 
However, Mukund’332 teaches generate a voice estimate (VE) value, the VE value to indicate a likelihood of human speech received by one or more of the microphones, wherein generating the VE value includes adjusting the VE value based upon a delay between two of the microphones (Mukund’332 ¶0046 discloses the delay D is chosen to be large enough, so the autocorrelation of the voice [speech] signal is sufficiently small. With the delay D known a priori, a correlation process results in the voice estimate (182) and an anticorrelation process into a noise estimate (183). The estimates are then run through a directed source separation process to generate enhanced voice (184); Fig. 17: delay 103).
Mukund’500 and Mukund’332 are analogous art as they pertain to voice signal enhancement. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the speech probability generated by VAD circuit (as taught by Mukund’500) to estimate voice (as taught by Mukund’332, ¶0046) to generate desired signal with substantially improved signal-to-noise ratio (Mukund’332, ¶0013).

Claims 8 and 15 are rejected for the same reasons as set forth in Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651